                 2:20-cv-03567-BHH                Date Filed 08/17/21          Entry Number 50           Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                   for the
                                                        District of South Carolina


                  Muhammad N Wilson,                           )
                            Plaintiff                          )
                           v.                                  )              Civil Action No.      2:20-cv-03567-BHH
         Berkeley County, City of Hanahan Police               )
                     Department,                               )
                          Defendant(s)


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                   recover from the defendant (name)              the amount of                dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of           %, along with
costs.
’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                             .

O other: summary judgment is entered in favor of Defendants, Berkeley County, City f Hanahan Police Department.
Plaintiff’s state law claims be remanded to the Berkeley County Court of Common Pleas.


This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Bruce Howe Hendricks, United States District Judge, presiding. The Court having adopted
the Report and Recommendation set forth by the Honorable Mary Gordon Baker, United States Magistrate Judge and
granted Defendant’s motion for summary judgment .


Date: August 17, 2021                                                        ROBIN L. BLUME, CLERK OF COURT

                                                                                                  s/H.Cornwell
                                                                                         Signature of Clerk or Deputy Clerk
